Citation Nr: 1714652	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  08-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of both hands, to include as secondary to service-connected disability of human immunodeficiency virus (HIV).


REPRESENTATION

The Veteran represented by:  Harold Hoffman-Logsdon III, Esq. 


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to September 1988.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama, wherein the RO denied the Veteran's claim of entitlement to service connection for arthritis of both hands, to include as secondary to service-connected disability of HIV.

The Veteran contends that he has arthritis in his hands that is either due to his service-connected disability of HIV or, in the alternative, due to an alleged in-service frostbite injury to his hands.  The Board recognizes that in addition to the aforementioned contentions, the Veteran has also maintained that he has neuropathy in his hands that is due to his service-connected disability of HIV.  In this regard, by a September 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for neuropathy of the hands, to include as secondary to service-connected disability of HIV.  The Veteran was provided notice of the decision and of his appellate rights in a letter from the RO, dated in September 2008.  He did not file a notice of disagreement.  Therefore, the September 2008 rating decision is final and the issue of entitlement to service connection for neuropathy of the hands, to include as secondary to service-connected disability of HIV, is not before the Board for appellate consideration.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  This was explained in the Board's 2012 decision, and there was no error identified on this particular point during the course of the appeal.  

In July 2012, the Board issued a decision denying entitlement to service connection for arthritis of both hands, to include as secondary to service-connected disability of HIV.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court issued a Memorandum Decision vacating the portion of the Board's July 2012 decision denying entitlement to service connection for arthritis of both hands and remanding the matter back to the Board for further development and proceedings consistent with the Court's decision.  

One of the Veteran's contentions is that he is entitled to service connection for arthritis in both hands resulting from an alleged frostbite injury to his hands that occurred in service.  The record indicates that the Veteran was hospitalized at the United States Army Community Hospital (USACH) in Seoul, South Korea from February 5, 1986 to March 11, 1986 for the treatment of frostbite.  While the record contains admittance and discharge information from this hospitalization indicating the Veteran was treated for frostbite only in his bilateral feet, the day-to-day inpatient hospitalization treatment records were never obtained.  Accordingly, the Court held that VA failed in its duty to assist when it did not attempt to obtain the Veteran's inpatient treatment records from USACH during the relevant five-week period. 

In June 2014, the Board remanded the matter to the RO to undertake reasonable efforts to obtain the Veteran's inpatient treatment records from USACH for the time period covering February 5, 1986 to March 11, 1986.  The RO was also instructed to obtain a VA examination, should the inpatient hospitalization records show in-service treatment for frostbite of the hands.  By requests dated January 2016, April 2016, and May 2016, the RO unsuccessfully attempted to obtain the USACH inpatient treatment records.  Each record request was documented in the claims file.  In June 2016, the RO notified the Veteran that its efforts to obtain the USACH inpatient treatment records had been exhausted.  Despite a lack of objective medical evidence documenting in-service treatment for frostbite of the hands, the RO scheduled the Veteran for a VA examination, which was conducted in July 2016.  

The Board finds that there has been substantial compliance with the Board's prior remand directives and this matter has been properly returned to the Board for appellate review.   Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no x-ray evidence of record documenting arthritis in either hand.

2.  The preponderance of evidence is against a finding that the Veteran sustained frostbite of his hands during service. 
  
3.  The Veteran's trigger fingers of the right 3rd and left 4th fingers, locking of fingers, and/or hyperhidrosis of the hands, were not shown during service or for many years thereafter, and are not shown to be related to his service.

4.  There is a preponderance of evidence against a finding that the Veteran's service-connected disability of HIV caused or aggravated his trigger fingers of the right 3rd and left 4th fingers, locking of fingers, and/or hyperhidrosis of the hands.  


CONCLUSION OF LAW

Service connection for arthritis of both hands, to include as secondary to service-connected disability of HIV, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a veteran as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.      

A.  Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2014).  The Board concludes that the November 2006 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate his claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  Written notice provided in November 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letter informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.       

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.  

Before the Court, the Veteran argued that the notice provided under 38 U.S.C.A. § 5103(a) was inadequate.  However the Court explicitly held that the Veteran, through arguments presented in his brief, had demonstrated actual knowledge of the evidence necessary to substantiate the claim, and that any possible prejudice would be cured by the Court's remand allowing the Veteran the opportunity to submit additional evidence.  He was given such additional opportunities as outlined in a February 2014 letter after his case returned from the Court and throughout the more than two years that the case was in remand status.  Although numerous status requests were received from the Veteran's attorney while the case was in remand status, at no time was additional evidence or argument submitted with respect to this claim.  With the above considerations in mind, the Board concludes that the duty to notify has been satisfied and there is no prejudice in adjudicating this claim.

B.  Duty to Assist

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim") (West 2014).  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to veterans) (West 2014).  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes service treatment records, VA treatment records, private treatment records, Social Security records, statements in support of the claim by the Veteran, other lay statements, and VA examinations.  In addition, the Board notes that VA has complied with the Court's Memorandum Decision and undertook reasonable efforts to obtain the Veteran's missing USACH inpatient treatment records.  In a June 2016 letter, the Veteran was notified that the records were unavailable.  While the case was in remand status, no additional outstanding evidence was identified by the Veteran or his attorney.  The Board finds that the record is as complete as possible, and appellate adjudication may proceed.  

VA also satisfied its duty to obtain medical examinations.  In a January 2010 VA examination, that was pertinent to the Veteran's claim of total disability based on individual unemployability, the Veteran's hands were examined and x-rays were taken of his hands which were reported to be negative.  In July 2016, the Veteran was afforded a VA examination solely for the purpose of assessing his claimed hand disability.  These examinations, and their attached opinions, are deemed adequate because the VA examiners reviewed the Veteran's claims file, noted the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds the examinations and the opinions are adequate and sufficient to decide the merits of the Veteran's claim.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection Claim

A.  Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2016); see Allen v. Brown, 8 Vet. App. 374 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009)(noting that a layperson may comment on lay-observable symptoms).      

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).      


B.  Legal Analysis

At the outset, the Board notes that to the extent that the Veteran contends that he has neuropathy of the hands due to his service-connected disability of HIV, as stated in the Introduction of this decision, the issue of service connection for neuropathy of the hands, to include as secondary to service-connected disability of HIV, is not before the Board for appellate consideration.  Thus, the Board will not address the Veteran's neurological complaints or any evidence related to the aforementioned claim.   

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis of both hands, to include as secondary to service-connected disability of HIV.  

In this case, the Veteran contends that he has arthritis in his hands that is due to his service-connected disability of HIV.  In the alternative, the Veteran maintains that during service, he experienced frostbite in his hands which caused him to later develop arthritis in his hands.      

Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
 
In the instant case, there is no competent medical evidence showing a current diagnosis of arthritis of the hands.  The Board recognizes that in a July 2006 private medical statement from P.G., M.D., Dr. G. stated that the Veteran was HIV positive and had osteoarthritis.  Specifically, Dr. G. indicated that the Veteran had arthritis in his hands which was likely due to his job of sorting the mail at the United States Postal Service for the last 16 years.  However, the diagnosis provided by Dr. G. does not suffice to establish that the Veteran currently has arthritis in his hands.  The aforementioned diagnosis has no probative value because there are no x-ray findings supporting such a diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016) (degenerative arthritis must be confirmed by x-ray to qualify as a ratable entity).  

X-ray reports of the Veteran's bilateral hands obtained in March 2005 showed "[n]o significant bony abnormality."  X-ray reports taken at the time of the Veteran's January 2010 VA examination, document no findings of arthritis in the Veteran's hands.  Specifically, no significant degenerative disease was noted and the impression was of no acute abnormality.  Likewise, x-rays conducted contemporaneous with the Veteran's July 2016 VA examination showed normal left and right hands, with osseous structures appearing normal, well-preserved joint spaces, no soft tissue foreign bodies present, and no periarticular calcifications.  Thus, because Dr. G.'s clinical diagnosis of arthritis of the hands is not supported by radiographic studies, the diagnosis has no probative value, and any suggestion by Dr. G. that the Veteran has arthritis is significantly outweighed by the multiple x-ray studies conclusively showing he does not.

In light of the above, the Board finds that there is no x-ray evidence or any other credible objective medical evidence of record documenting arthritis in either of the Veteran's hands.  As the Veteran does not have a credible diagnosis of arthritis, presumptive service connection analysis under 38 C.F.R. 3.309(a) is not warranted in this case. 

Moreover, the results of the Veteran's July 2016 VA examination demonstrate that he does not currently have any hand disabilities.  The VA examiner specifically opined that the "Veteran was prone to exaggeration of his claimed symptoms, he had no abnormalities on exam and his imaging was normal."  The examiner opined that the Veteran's claimed condition was less likely than not related to an in-service injury and less likely than not proximately due to or the result of the Veteran's service connected HIV, as there was no evidence of a present hand condition.  

However, the Veteran was diagnosed with trigger fingers of the right 3rd and left 4th fingers in September 2006, as well as hyperhidrosis of both hands and locking of fingers in January 2010.  Accordingly, although he does not specifically have the arthritis he claimed, he does have diagnosed hand disabilities.  The Board is compelled to consider whether any of the aforementioned disorders are related to the Veteran's period of service, or in the alternative, are related to his service-connected disability of HIV.  

The Veteran alleges that he experienced frostbite of his hands during service, resulting in his current claim of bilateral hand arthritis.  In this regard, service treatment records show that in February 1986, while the Veteran was stationed in South Korea, he sustained 1st degree frostbite to both feet while on guard duty.  However, there is no evidence showing that he also sustained frostbite to either hand at that time, or at any point during service.  The Veteran's service treatment records contain no reference whatsoever to frostbite in the Veteran's hands.  In fact, admittance and discharge records from his 1986 inpatient hospitalization for frostbite only list his bilateral feet as affected.  

The Board considers its noteworthy that the medical records specifically addressing the Veteran's treatment for frostbite indicate only his feet were injured and do not contains any complaints of or treatment for frostbitten hands.  See, e.g., Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  It is reasonable to expect that when specifically being treated for frost bite, his hands along with his feet would have been noted, if they were affected as well.  The Board finds it highly relevant that the hands were not contemporaneously noted as affected along with the feet.

Moreover, immediately after the Veteran's military discharge in September 1988, he filed a claim for service connection for frostbite of his feet.  However, at that time, he did not raise any contention that he also had frostbite of his hands during service.  In a November 1988 VA examination, the Veteran once again did not allege any in-service frostbite injury of the hands, and no hand injury was noted upon physical examination.  Since the Veteran was clearly filing a VA claim for injuries he felt resulted from the frost bite injury, the fact that he did not report his hands as also affected, on either his claim or during the medical examination, weighs heavily against the allegations he makes now that his hands also suffered frost bite during service.

The Board finds the Veteran's claims of in-service frostbite to his hands inconsistent and not credible.  The statements he makes now are directly contradicted by the service treatment records documenting frostbite to his feet, without even the slightest reference indicating that his hands were also affected, and also by the fact that he filed for the feet directly after service, with no indication his hands had also been affected.  The Board expressly finds that the Veteran is not credible to the extent that he reports that he had frostbite to his hands during service.

The Veteran's service treatment records are negative for any complaints or findings of trigger fingers of the right 3rd and left 4th fingers, locking of fingers, and/or hyperhidrosis of both hands.  The records show that in February 1987, the Veteran was treated for a right middle finger injury.  However, x-rays of his right hand and middle finger were reported to be within normal limits.  The diagnosis was tendon disruption.

In January 2010, the Veteran underwent a VA examination.  At that time, he gave a history of an in-service frostbite injury to his hands and feet.  He stated that at present, his hands would lock up.  According to the Veteran, when he would wake up in the morning, his hands would be in a fist and he had to pry his fingers to unlock them.  The Veteran indicated that he had received cortisone shots which had helped.  The physical examination showed that he was unable to grip due to fingers locking up.  The examiner reported that the Veteran had hyperhidrosis of both feet and hands.  The pertinent diagnosis was cold injury with residual paresthesias to the lower extremities and locking of fingers.  

In light of the above, the first evidence of a diagnosis of trigger fingers of the right 3rd and left 4th fingers was in September 2006, approximately 18 years after the Veteran's separation from the military.  In addition, the first evidence of a diagnosis of hyperhidrosis of the hands is in January 2010, over 21 years after the Veteran's discharge.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom, Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].  

Regardless, there is no medical evidence or competent opinion of record which links the Veteran's past diagnoses of  trigger fingers of the right 3rd and left 4th fingers to the Veteran's period of active military service or, in the alternative, to his service-connected disability of HIV.  There is also no medical evidence or competent opinion of record which shows that the Veteran's trigger fingers of the right 3rd and left 4th fingers have been made worse by his service-connected disability of HIV.  In fact, the results of the Veteran's July 2016 VA examination confirm that he does not have a current hand disability.   

With respect to the January 2010 VA examination report wherein the examiner diagnosed the Veteran with hyperhidrosis and locking of fingers, as residuals of the Veteran's alleged in-service frostbite injury to his hands, the Board notes that a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 171 (2005), wherein the Court held that VA cannot reject a medical opinion simply because it is based on a history supplied by the veteran and that the critical question is whether that history was accurate.  See e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report not credible only if the Board rejects the statements of the veteran).  Here, the Board finds that the Veteran's reported history was not accurate.  

Although the Veteran has maintained that he suffered a frostbite injury to his hands during service, the Veteran's service treatment records are negative for any complaints or findings of such a cold injury to his hands.  Moreover, for the additional reasons explained above, the Board has determined his reported history of an in-service frostbite injury to the hands lacks credibility.  Although the examiner from the January 2010 VA examination stated that he had reviewed the Veteran's claims file, he did not acknowledge that the Veteran's service treatment records were negative for any complaints or findings of  frostbite to the hands.  Rather, the examiner referred only to the Veteran's alleged in-service frostbite injury to the hands.  Given that such reference was not based on a full factual foundation, the Board finds that any opinion by the January 2010 VA examiner linking the Veteran's hyperhidrosis and locking of fingers to service, to include the alleged in-service frostbite injury to the hands, lacks credibility, and is therefore without probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).          

In light of the above, the Board finds that there is no credible evidence of record which links the Veteran's January 2010 diagnosis of hyperhidrosis and locking of fingers to the Veteran's period of active military service or, in the alternative, to his service-connected disability of HIV.  There is also no credible evidence of record which shows that this diagnosis was made worse by his service-connected disability of HIV.  Again, the Board notes that the results of the Veteran's July 2016 VA examination confirm that he does not have a current hand disability.   

In this case, due consideration has been given to the Veteran's statements.  To the extent that he maintains that his previously diagnosed trigger fingers of the right 3rd and left 4th fingers, hyperhidrosis, and/or locking of fingers are related to his period of active military service or, in the alternative, to his service-connected disability of HIV, the Board notes that as a layperson, the Veteran has not been shown to possess the training or credentials needed to render a competent opinion as to medical causation in this case.  See Jandreau, supra., (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between his  prior diagnoses of trigger fingers of the right 3rd and left 4th fingers, hyperhidrosis, and/or locking of fingers, and his period of active service or his service-connected disability of HIV.  

In regard to the Veteran's claim on a direct basis, the Board notes that it does not consider the Veteran's account of an in-service frostbite injury to the hands to be credible.  Thus, any statement from the Veteran alleging that his previously diagnosed trigger fingers of the right 3rd and left 4th fingers, hyperhidrosis, and/or locking of fingers were related to such an in-service event is not probative evidence.  In addition, the Board notes that the Veteran is certainly competent to testify as to symptoms such as locking of fingers.  However, he has never made a specific claim that he had locking of fingers during service and continued to experience such symptomatology after his discharge.      

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis of both hands, to include as secondary to service-connected disability of HIV.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant."); Gilbert, 1 Vet. App. at 49.
     



ORDER

Entitlement to service connection for arthritis of both hands, to include as secondary to service-connected disability of HIV, is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


